Citation Nr: 1616006	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-45 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.

In March 2013 and December 2013, the appeal was remanded for further evidentiary development, to include scheduling the Veteran for a hearing.

A hearing was held before the undersigned in September 2015.  A transcript of the hearing is of record.  After the hearing, the Veteran submitted additional evidence with a waiver of initial RO review of the evidence.

In November 2015, the appeal was remanded again for evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral shoulder disabilities are not caused or aggravated by his service-connected knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Adequate notice was provided in May 2013 correspondence followed by readjudication of the claim in July 2013 and February 2016 supplemental statements of the case (SSOCs). 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  

Pursuant to directives from the Board's March 2013 and November 2015 remands, the Agency of Original Jurisdiction (AOJ) obtained updated VA treatment records and sent the Veteran a letter in May 2013 informing him of what was needed to substantiate his claim based on a theory of secondary service connection.  The AOJ also sent the Veteran a letter in December 2015 requesting that he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for private treatment records regarding a work-related injury in 1996.  The Veteran did not respond to the letter; therefore, VA was unable to obtain any such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that "[t]he duty to assist is not always a one-way street").  

The Veteran was afforded a VA examination in February 2012.  That examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided an opinion as to whether the Veteran's service-connected knee disabilities caused his bilateral shoulder disabilities.  However, the examiner did not provide an opinion on the question of whether the Veteran's bilateral shoulder disabilities were aggravated by his service-connected knee disabilities.  In conjunction with the Board's November 2015 remand, the AOJ obtained a VA addendum opinion in January 2016 from the February 2012 VA examiner on this question.  The examiner again reviewed the Veteran's claims file along with pertinent medical literature and responded to the question posed by the Board's November 2015 remand.  Therefore, collectively, the VA examination and addendum opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The appeal was most recently readjudicated by a February 2016 SSOC.  Based on the above actions, the Board concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran also was provided an opportunity to set forth his contentions during the September 2015 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2015 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

The Veteran seeks service connection for bilateral shoulder disabilities based on a secondary service connection theory of entitlement.  

The Veteran has specifically indicated that he is not seeking service connection for bilateral shoulder disabilities on a direct basis.  See Board Hearing Tr. at 10.  In that regard, the Veteran has not alleged any in-service event or injury to his shoulders and the record does not reflect any such event or injury.  Furthermore, a January 2016 VA opinion concludes that there is no in-service medical documentation supporting a claim of direct service connection; thus, the examiner was unable to provide an opinion regarding whether the Veteran's bilateral shoulder disabilities were related to his active service.  As neither the Veteran nor the evidence, even when sympathetically construed, raises the theory of direct service connection, the Board will not further address this theory of entitlement.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The evidence reflects the Veteran has current disabilities of degenerative joint disease of the right and left shoulders.  See February 2012 VA examination report; January 2016 VA examination report.  Additionally, a November 1965 rating decision awarded the Veteran service connection for right and left knee disabilities.  Therefore, the first two elements of the claim of secondary service connection have been established.  

The key inquiry in this case is whether the Veteran's service-connected knee disabilities caused or aggravated his bilateral shoulder disabilities.

The Veteran has alleged that he injured his right shoulder during a 1996 work-related injury.  Specifically, he has reported that he was on the ground working to repair a labeling machine, used his arms to help pull himself up, and slipped and fell because the floor was wet.  He has indicated that he used his arms to help pull himself up because his service-connected knee disabilities caused him to be weak and unstable when going from a seated to standing position.  He has reported that he tore his rotator cuff as a result of the 1996 injury and that he experienced a recurrence of symptoms in 1997.  He has further alleged that his service-connected knee disabilities have aggravated his bilateral shoulder disabilities because his knees render him unstable and require him to frequently use his shoulders and arms to help him go from a seated to a standing position.  See, e.g., Board Hearing Tr. at 3, 9.

On February 2012 VA examination, the examiner reviewed the Veteran's claims file and physically examined the Veteran.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder disabilities were proximately due to or the result of his service-connected bilateral knee disabilities.  He further concluded that it was more likely than not that a combination of the 1996 post-military work-related injury with a recurrence of symptoms in 1997, the Veteran's labor intensive occupations as a police officer and a laborer in industrial maintenance, and evidence reflecting age-related changes had resulted in bilateral shoulder degenerative joint disease.  He explained that his opinion was based on the Veteran's history, evaluation and examination, review of radiographic evidence, extensive and thorough review of the Veteran's claims file, including his service treatment records, VA records, and private records.  He also noted that current medical research did not suggest a nexus on the basis claimed.

In January 2016, the February 2012 VA examiner provided an addendum opinion as to whether the Veteran's service-connected knee disabilities aggravated his bilateral shoulder disabilities.  The examiner noted that he considered the Veteran's contention that the inability to use his knees caused him to overuse and put damaging stress upon his shoulders.  The examiner concluded that bilateral shoulder degenerative joint disease was not aggravated by his service-connected knee disabilities as current medical research did not support the type of correlation alleged by the Veteran.  He explained that current medical research documents that arthritis occurs when the cartilage that covers the tops of bones degenerates or wears down and that the risk of developing arthritis of the shoulder with its associated pain and physical limitations increases with age.  He explained that arthritis most often occurs in people who are over age 50 and can also be hereditary.  He explained that injury, such as a shoulder dislocation, can lead to posttraumatic arthritis in younger people.  He also noted that research reflected that certain occupations, such as heavy construction or overhead sports were also risk factors.  

The examiner concluded based on a totality of his review of the evidence and the Veteran's contentions, along with his review of current medical research that the Veteran's bilateral shoulder degenerative joint disease was less likely than not incurred in, caused by, related to, aggravated by and/or permanently worsened beyond its natural progression by his service-connected knee disabilities and was more likely than not secondary to a combination of normal, natural, age-related changes with his thirty-five plus year career in labor-intensive occupations as a police officer and industrial maintenance engineer.  He also noted that his severe obesity (with a BMI of 38.4) may be a contributing factor.

The Board places substantial weight of probative value on the February 2012 and January 2016 VA opinions.  Collectively these opinions address whether the Veteran's service-connected bilateral knee disabilities caused or aggravated his bilateral shoulder disabilities.  The opinions reflect knowledge of the Veteran's disability history, including his specific contentions, a review of his claims file, and knowledge of pertinent medical research.  The examiner provided a clear rationale that it was more likely that the Veteran's bilateral shoulder disabilities were related to his age and post-service occupations in law enforcement and industrial maintenance than caused or aggravated by service-connected knee disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board places substantial weight of probative value on these opinions.  

The only other evidence in the record concerning the etiology of the Veteran's bilateral shoulder disabilities is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places no weight of probative value on the Veteran's statements in this regard.  

There is no other evidence in the record indicating that the Veteran's service-connected knee disabilities caused or aggravated his bilateral shoulder disabilities.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral shoulder disabilities is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


